 


114 HR 658 IH: VA Regional Office Accountability Act
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 658 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Ms. Meng (for herself and Mr. Lance) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to require the Secretary of Veterans Affairs to submit to Congress an annual report on the performance of the regional offices of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the VA Regional Office Accountability Act. 2.Annual report on performance of regional offices of the Department of Veterans AffairsSection 7734 of title 38, United States Code, is amended— 
(1)in the first sentence, by inserting before the period the following: and on the performance of any regional office that fails to meet its administrative goals; (2)in paragraph (2), by striking and; 
(3)by redesignating paragraph (3) as paragraph (4); and (4)by inserting after paragraph (2) the following new paragraph (3): 
 
(3)in the case of any regional office that, for the year covered by the report, did not meet the administrative goal of no claim pending for more than 125 days and an accuracy rating of 98 percent— (A)a signed statement prepared by the individual serving as director of the regional office as of the date of the submittal of the report containing— 
(i)an explanation for why the regional office did not meet the goal; (ii)a description of the additional resources needed to enable the regional office to reach the goal; and 
(iii)a description of any additional actions planned for the subsequent year that are proposed to enable the regional office to meet the goal; and (B)a statement prepared by the Under Secretary for Benefits explaining how the failure of the regional office to meet the goal affected the performance evaluation of the director of the regional office; and. 
 
